cc:   Hon. Steve L. Dobrescu, District Judge
                              State Public Defender/Ely
                              State Public Defender/Carson City
                              Attorney General/Carson City
                              White Pine County District Attorney
                              White Pine County Clerk
                              Royce Leland Kaamasee




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) (947A    .zraplr)